J-S46014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER GRUVER                         :   No. 1202 EDA 2020

                 Appeal from the Order Entered April 22, 2020
      In the Court of Common Pleas of Carbon County Criminal Division at
                        No(s): CP-13-CR-0000166-2019


BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED JANUARY 5, 2021

        The Commonwealth appeals from the trial court’s April 22, 2020 order

granting Appellee’s, Christopher Gruver, post-sentence motion challenging

the constitutionality of his 25-year registration requirement under Subchapter

H of the Sexual Offender Registration and Notification Act (“SORNA”).1 For

the following reasons, we transfer this appeal to the Supreme Court of

Pennsylvania.

        On October 18, 2019, Gruver pled guilty to indecent assault of a person

less than 16 years of age, 18 Pa.C.S. § 3126(a)(8). On January 17, 2020, the

court sentenced Gruver to 2 to 18 months’ incarceration, and notified him that

he is subject to a 25-year registration requirement as a Tier II offender under

SORNA. See 42 Pa.C.S. §§ 9799.14(c)(1.3), 9799.15(a)(2).

____________________________________________


1   42 Pa.C.S. §§ 9799.10-9799.42.
J-S46014-20



      On January 24, 2020, Gruver filed a timely, post-sentence motion

alleging “that SORNA create[s] an irrebuttable presumption that all sexual

offenders are highly likely to re-offend and that this presumption[,] and the

registration requirements imposed as a consequence[,] impinge on his

fundamental right to reputation as protected under the Pennsylvania

Constitution.” Trial Court Opinion (TCO), 6/30/20, at 1. After a hearing, at

which only argument was presented by the parties, the trial court issued an

order on April 22, 2020, granting Gruver’s post-sentence motion, deeming the

registration and notification requirements of SORNA unconstitutional as

applied to Gruver, and “direct[ing] that [the] portion of [Gruver’s] sentence

which required him to comply with these requirements was vacated.” Id. at

2.

      The Commonwealth filed a timely appeal, and complied with the trial

court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. Herein, it raises the following issue for our review:

      Whether the trial court erred in granting [Gruver’s] post[-]
      sentence motion requesting exclusion from the 25-year SORNA
      registration requirement mandated by the Pennsylvania
      Legislature for conviction on the crime of indecent assault of
      person less than 16 years of age…?

Commonwealth’s Brief at 2 (unnecessary capitalization omitted).

      Preliminarily, we observe that the Supreme Court of Pennsylvania has

exclusive jurisdiction over the following types of cases:

      § 722. Direct appeals from courts of common pleas



                                     -2-
J-S46014-20


     The Supreme Court shall have exclusive jurisdiction of appeals
     from final orders of the courts of common pleas in the following
     classes of cases:

                                     ***

        (7) Matters where the court of common pleas has held
        invalid as repugnant to the Constitution, treaties or laws of
        the United States, or to the Constitution of this
        Commonwealth, any treaty or law of the United States or
        any provision of the Constitution of, or of any statute of, this
        Commonwealth, or any provision of any home rule charter.

42 Pa.C.S. § 722(7).

     Additionally, Pennsylvania Rule of Appellate Procedure 751 states:

     Rule 751. Transfer of Erroneously Filed Cases

        (a) General rule. If an appeal or other matter is taken to
        or brought in a court or magisterial district which does not
        have jurisdiction of the appeal or other matter, the court or
        magisterial district judge shall not quash such appeal or
        dismiss the matter, but shall transfer the record thereof to
        the proper court of this Commonwealth, where the appeal
        or other matter shall be treated as if originally filed in
        transferee court on the date first filed in a court or
        magisterial district.

        (b) Transfers by prothonotaries. An appeal or other
        matter may be transferred from a court to another court
        under this rule by order of court or by order of the
        prothonotary of any appellate court affected.

Pa.R.A.P. 751. See also 42 Pa.C.S. § 5103(a) (“A matter which is within the

exclusive jurisdiction of a court or magisterial district judge of this

Commonwealth but which is commenced in any other tribunal of this

Commonwealth shall be transferred by the other tribunal to the proper court

or magisterial district of this Commonwealth where it shall be treated as if

originally filed in the transferee court or magisterial district of this

                                     -3-
J-S46014-20



Commonwealth on the date when first filed in the other tribunal.”);

Commonwealth v. Herman, 143 A.3d 392, 394 (Pa. Super. 2016) (“Where

an appeal within the exclusive jurisdiction of a tribunal is mistakenly filed in

the wrong court, the proper course is to transfer the appeal to the correct

judicial body.”).

      Instantly, in ruling on Gruver’s post-sentence motion, the trial court held

that “[t]he absence of any opportunity under SORNA for a convicted sexual

offender to challenge the presumption that he is at high risk of re-offense

represents an unconstitutional irrebuttable presumption which, in conjunction

with the resulting consequences — the requirement to register, the damage

to reputation (a fundamental right under the Pennsylvania Constitution), and

the punitive effect — violates [Gruver’s] right to due process.” TCO at 14

(footnote omitted). Because the court declared SORNA unconstitutional as

applied to Gruver, our Supreme Court has exclusive jurisdiction over this case

under section 722(7). See Commonwealth v. Torsilieri, 232 A.3d 567, 572

(Pa. 2020) (concluding that the Commonwealth’s appeal from the Chester

County Court of Common Pleas’ order declaring SORNA unconstitutional was

within the Supreme Court’s exclusive jurisdiction). Accordingly, we transfer

this appeal to the Supreme Court of Pennsylvania.

      Appeal transferred. Jurisdiction relinquished.




                                      -4-
J-S46014-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2021




                          -5-